       Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 1 of 22            FILED
                                                                        2020 Apr-27 PM 03:12
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

DEBRA HOWARD,                       )
                                    )
Plaintiff,                          )
                                    )
v.                                  )   Case No. 5:19-cv-01377-MHH
                                    )
THE TRAVELERS HOME                  )
AND MARINE INSURANCE                )
COMPANY                             )
                                    )
Defendant.                          )

      REPLY IN SUPPORT OF THE TRAVELERS HOME MARINE AND
     INSURANCE COMPANY’S MOTION FOR SUMMARY JUDGMENT

OF COUNSEL:
Joel S. Isenberg
jisenberg@elylawllc.com
Susan H. McCurry
smccurry@elylawllc.com
Kenneth W. Boyles, Jr.
kboyles@elylawllc.com

ELY & ISENBERG, LLC
2100-B SouthBridge Parkway, Suite 380
Birmingham, Alabama 35209
Telephone: (205) 313-1200
Facsimile: (205) 313-1201
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 2 of 22




                                  INTRODUCTION

      Plaintiff’s response to Travelers’ motion for summary judgment does not

establish the existence of genuine disputes of material fact or the essential elements of

her claim for uninsured/underinsured motorist (“UM/UIM”) coverage benefits.

Instead, Plaintiff’s submission contains allegations that are not directly relevant to the

issues and often contrary to the undisputed factual record. Plaintiff’s response is based

on mere speculation and conjecture, which cannot defeat a motion for summary

judgment. See, e.g., Cordoba v. Dillard's, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005)

(citation omitted) (“Speculation does not create a genuine issue of fact;

instead, it creates a false issue, the demolition of which is a primary goal

of summary judgment”).

      In short, Plaintiff does not produce sufficient evidence from which a reasonable

jury could return a verdict in her favor. In Plaintiff’s own words, “Plaintiff was a

‘guest’ passenger in the vehicle Mr. Shelton was driving at the time of the [accident].”

(Doc. 34 ¶ 4). Because the Alabama Guest Passenger Statute (“Statute”) bars

Plaintiff’s negligence claim and she fails to present any competent evidence to support

her wantonness claim, Plaintiff is not legally entitled to recover against Mr. Shelton.

Therefore, Plaintiff’s UM/UIM claim against Travelers fails as a matter of law.

      Moreover, the evidence conclusively establishes that Plaintiff failed to comply

with the Policy’s conditions. Therefore, Plaintiff’s claim against Travelers is precluded
            Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 3 of 22




by Alabama law and the Policy’s terms and conditions precedent to coverage.

Accordingly, Travelers is entitled to judgment as a matter of law.

                                 RULE 56(c)(2) OBJECTIONS

        As a preliminary matter, Travelers objects to certain material Plaintiff cites in

her response brief. Rule 56(c)(2) provides that “[a] party may object that the material

cited to support or dispute a fact cannot be presented in a form that would be

admissible in evidence.” FED. R. CIV. P. 56(c)(2).1

        A.        Mr. McCaleb’s inadmissible hearsay statement, which cannot be
                  reduced to admissible form, is due to be excluded.

        In Plaintiff’s “Response to Defendant’s Material Facts,” Plaintiff

mischaracterizes her own deposition testimony to support her allegation that “Plaintiff

alleges that Mr. Shelton was attempting to kill her by having the car wreck. (Doc. 26-

2, p. 7: tp. 18).” (Doc. 35, p. 3). The cited portion of Plaintiff’s deposition does not

support this allegation.2 Instead, Plaintiff testified that she heard Mr. McCaleb, the

        1
         These objections function much like trial objections, and “[t]he burden is on the proponent
to show that the material is admissible as presented or to explain the admissible form that is
anticipated.” FED. R. CIV. P. 56(c)(2) advisory committee’s note to 2010 amendments.
        2
            The relevant portions of Plaintiff’s deposition testimony provide as follows:
                  Q.     And you knew Adam McCaleb, too; right?
                  A.     Yes. [Mr. McCaleb] said he was going to have Adam [Shelton] have a
                         car wreck with me in it and kill me. I remember Adam McCaleb.
(Doc. 26-2, p. 7 : tpp. 17-18). Plaintiff later testified, “In the back of my mind, I had kind of thought
that I heard earlier that day that I was – I was planned on getting killed by – McCaleb told Adam
[Shelton].” (Doc. 26-2, p. 18: tp. 62) (emphasis added).

                                                   2
       Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 4 of 22




person who rented the vehicle, say he was going to get Mr. Shelton to have a car

wreck with her in it. (Doc. 26-2, p. 7 : tpp. 17-18). When viewed as a whole, the

record is entirely devoid of evidence supporting Plaintiff’s allegation or

that Mr. Shelton acted in conformity with Mr. McCaleb’s alleged inadmissible

hearsay statement.

      FED. R. OF EVID. 801 defines hearsay as “a statement that: (1) the declarant does

not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.” FED. R. EVID. 801.

Because Mr. McCaleb’s alleged statement is not prior testimony or an opposing

party’s statement, it falls squarely within this definition. See FED. R. EVID. 801(d).

Moreover, this textbook hearsay testimony is inadmissible under FED. R. EVID. 803(3)

to prove Mr. Shelton’s intent or state of mind, for Rule 803(3)’s adoption was

expressly qualified “to limit the doctrine of Mutual Life Insurance Co. v. Hillmon, 145

U.S. 285, 295-300 (1892), so as to render statements of intent by a declarant

admissible only to prove his future conduct, not the future conduct of another

person.” FED. R. EVID. 803(3) advisory committee's note to 1974 amendments

(emphasis added). Therefore, Mr. McCaleb’s purported statement is inadmissible to

prove the intentions, mental processes, or future conduct of Mr. Shelton. Accordingly,

no exception to the rule against hearsay applies. See FED. R. EVID. 803.


                                           3
           Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 5 of 22




       “The general rule is that inadmissible hearsay cannot be considered on a motion

for summary judgment.” Macuba v. Deboer, 193 F.3d 1316, 1322 (11th Cir. 1999)

(footnote omitted). Nevertheless, “a district court may consider a hearsay statement in

passing on a motion for summary judgment if the statement could be reduced to

admissible evidence at trial or reduced to admissible form.” Macuba, 193 F. 3d at

1323. See, e.g., Pritchard v. S. Co. Serv’s., 92 F.3d 1130, 1135 (11th Cir. 1996)

(holding that a party “cannot use inadmissible hearsay to defeat summary judgment

when that hearsay will not be reducible to admissible form at trial”).

       However, because Plaintiff cannot meet her burden to show that Mr. McCaleb’s

alleged inadmissible hearsay statement could be reduced to admissible form, any

references or mischaracterizations of this non-party’s alleged inadmissible hearsay

statement must be excluded.3 See Ayanwale v. Alabama Dep't of Youth Servs., No.

2:12-CV-2191-AKK, 2014 WL 3809814, at *4 (N.D. Ala. July 30, 2014); Green v.

City of Northport, No. 7:11-CV-2354-SLB, 2014 WL 1338106, at *4 (N.D. Ala. Mar.

31, 2014) (citations omitted) (“Plaintiff's testimony as to [third-party’s] statement and

his counsel’s statement that [third party] will be called at trial, ‘without more, cannot


       3
         In addition, impeachment evidence does not constitute admissible substantive evidence and
“cannot create a genuine issue of fact at the summary judgment stage.” See Nat'l Specialty Ins. Co. v.
Martin-Vegue, 644 F. App'x 900, 905–06 (11th Cir. 2016) (citing McMillian v. Johnson, 88 F.3d
1573, 1584 (11th Cir. 1996) (holding that impeachment evidence is not substantive and “may not be
used to create a genuine issue of material fact for trial”)).

                                                  4
            Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 6 of 22




transform . . . [third party’s] hearsay statements into admissible evidence for purposes

of summary judgment.’”).

        Furthermore, Mr. McCaleb’s alleged hearsay statement is also immaterial and

irrelevant to proving that Plaintiff was a “guest” passenger, that Mr. Shelton was

negligent or wanton, or that Plaintiff is entitled to UM/UIM coverage. Instead,

Plaintiff attempts to interpose a purported inadmissible hearsay statement to cloud the

true issues before this Court. Therefore, pursuant to FED. R. EVID. 402, any references

or mischaracterizations of this alleged hearsay statement are due to be excluded.4

        B.      Plaintiff’s references to inadmissible portions of the Alabama
                Uniform Traffic Crash Report are due to be excluded.

        In response to Travelers’ motion for summary judgment, Plaintiff introduces

inadmissible portions of the Alabama Uniform Traffic Crash Report (“Report”). (Doc.

26-1). Alabama Code § 32-10-11 states that accident reports are inadmissible as

evidence in civil cases, and when offered to prove matters not personally observed by

the reporting officer, Alabama courts hold that accident reports constitute inadmissible

hearsay. See, e.g. Ex parte McKenzie, 37 So. 3d 128, 133 (Ala. 2009) (location of

        4
         At no time during discovery did Plaintiff disclose Mr. McCaleb as a witness (Doc. 26-2, p.
35-37). Moreover, Plaintiff neither relied on Mr. McCaleb’s statement as a fact to support her
contention that the accident was Mr. Shelton’s fault (Doc. 26-2, pp. 43, 35-37) nor deposed Mr.
McCaleb. Although Travelers specifically asked Plaintiff at her deposition to supplement and/or
provide amended discovery responses and disclosures, Plaintiff never provided any updated
responses or initial disclosures. (Doc. 26-2, p. 14 : tp. 47, p. 16 : tp. 53). Therefore, pursuant to F ED.
R. CIV. P. 37, Plaintiff may not rely on Mr. McCaleb’s alleged hearsay statement.

                                                    5
            Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 7 of 22




accident admissible because officer personally observed); Worsham v. Fletcher, 454

So. 2d 946, 947 (Ala. 1984) (report date, intersection description, weather, and matters

personally observed were admissible, but where officer not qualified as expert,

information not personally observed deemed inadmissible).

        In the present case, the investigating officer did not personally observe the

accident made the basis of this lawsuit. Instead, admissible portions of the Report state

that law enforcement was notified of the accident at 2:30 a.m., and Officer White

arrived at the accident scene sixteen minutes later at 2:56 a.m. (Doc. 26-1, p. 1).

Therefore, Plaintiff cannot rely on those portions of the Report that are based on

information that the officer did not personally observe.5

        Furthermore, under the Federal Rules of Evidence, a witness can testify in the

form of a specialized opinions only once the witness is properly qualified as an expert.

FED. R. EVID. 702. In this case, Plaintiff neither identified any expert witnesses nor has

any witness been qualified as an expert. If a witness is not qualified as an expert, the

witness can only testify in the form of an opinion if the opinion “is limited to one that

        5
           Specifically, with the exception of the vehicle position as observed by the investigating
officer, the following consecutive sentences within Plaintiff’s “Response to Defendants Material
Facts” are due to be excluded in their entirety: (1) “Additionally, Mr. Shelton’s vehicle slid off the
road . . ..” (Doc. 35, p. 3); (2) “The vehicle made impact . . ..” (Id.); (3) “Because of the physical
evidence . . .. (Doc. 26-1, p[p]. 2-3).” (Id.). Therefore, any references to the same within Plaintiff’s
“Argument” should not be considered be this Court, including the following: “Furthermore, the
investigating officer noted. . .. (Doc. 26-1, p[p]. 2-3).” (Doc. 35, p. 9); “Plaintiff in this case was
injured when the vehicle . . .. (Doc 26-1, p[p]. 2-3).” (Doc. 35, p. 10).

                                                   6
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 8 of 22




is: (a) rationally based on the witness’s perception; (b) helpful to clearly understanding

the witness’s testimony or to determining a fact in issue; and (c) not based on

scientific, technical, or other specialized knowledge within the scope of Rule 702.”

FED. R. EVID. 701. Therefore, Plaintiff’s attempt to elicit any information contained

within the Report not personally observed by Officer White (e.g., causation, speed,

and location/trajectory of the vehicle prior to his arrival at the accident scene) is

inadmissible and cannot be presented in a form that would be admissible in evidence.

Thus, any references to the same are due to be excluded.

      C.     Portions of Plaintiff’s evidentiary submission and unsupported
             and/or argumentative statements in Plaintiff’s “Response to
             Defendant’s Material Facts” are due to be excluded.

      “If a party fails to provide information or identify a witness as required by Rule

26(a) or (e), the party is not allowed to use that information or witness to supply

evidence on a motion . . . unless the failure was substantially justified or is harmless.”

FED R. CIV. P. 37(c)(1). Here, Plaintiff’s submissions to the Court undoubtedly run

afoul of the discovery rules. From the very outset of this action, Plaintiff failed to

provide information as required by the discovery rules, and when asked to provide

information, Plaintiff failed to produce the very documents she attempts to rely in

responding to Travelers’ motion for summary judgment. (See Doc. 26-2, p. 14: tp. 47).

Because Plaintiff’s failure to provide this information was neither substantially


                                            7
           Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 9 of 22




justified nor harmless, Plaintiff may not rely on this purported evidence in support of

her response to Travelers’ motion for summary judgment.6

       Moreover, Plaintiff’s reliance on mere allegations without any citation to, much

less support from, the record should be not be considered by this Court. 7 See Jones v.

Coty, Inc., 362 F. Supp. 3d 1182, 1195-96 (S.D. Ala. 2018) (“To the extent that

plaintiffs have asserted facts in their briefs without factual support or citation to the

record, the appropriate course of action is to disregard those statements”). Therefore,

as addressed herein, these unsupported allegations and argumentative statements,

which are often contradicted by the record, are due to be excluded.

                          TRAVELERS’ REPLY ARGUMENT

I.     THE POLICY DOES NOT PROVIDE COVERAGE BECAUSE
       PLAINTIFF IS NOT “LEGALLY ENTITED TO RECOVER”
       FROM MR. SHELTON

       A.      Plaintiff’s negligence claim is barred because Plaintiff was a “guest”
               passenger in the vehicle.



       6
         Specifically, Plaintiff may not rely on Exhibit B of Plaintiff’s Evidentiary Submission (Doc.
33-2) or any other information not provided during discovery as detailed herein.
       7
          Specifically, the following sentences are due to be excluded: (1) “Plaintiff attempted to
cooperate with the Defendant as required by the insurance policy.” (Doc. 35, p. 3); (2) “Defendant
admits that Plaintiff agreed to give a recorded statement and attempted to make themselves available
for a recorded interview with the Defendant.” (Id.); (3) “Plaintiff provided Defendant with all of the
medical records and bills . . .. This took some time because of the significant injuries and length of
time that the Plaintiff had to undergo medical treatment.” (Doc. 35. pp. 3-4); (4) “Additionally,
Plaintiff called Mr. Shelton.” (Doc. 35, p. 4).

                                                  8
       Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 10 of 22




       Plaintiff has not and cannot present any evidence that she was not a “guest” for

purposes of the Alabama Guest Passenger Statute. See Ala. § Code 32-1-2. Instead,

Plaintiff agrees with the following operative facts: she and Mr. Shelton were dating;

she never paid Mr. Shelton for driving her from place to place; and she did not pay

Mr. Shelton for this particular trip. In fact, Plaintiff affirmatively states, “Plaintiff was

a ‘guest’ passenger in the vehicle Mr. Shelton was driving at the time of the wreck.”

(Doc. 34 ¶ 4). Therefore, because Plaintiff has presented no evidence that the trip was

anything other than purely social, Plaintiff was a “guest” under the Statute and as

defined by Alabama law. See McDougle v. Shaddrix, 534 So. 2d 228, 230 (Ala. 1988).

           B. The Statute applies because Plaintiff was not actually a captive
              passenger held against her will and by duress.8

       In Section I. B. of Plaintiff’s response, Plaintiff relies on Roe v. Lewis, 416 So.

2d 750 (Ala. 1982), but this reliance is misplaced because Roe is inapplicable to the

present case. As stated in Travelers’ initial brief, in Roe, the Alabama Supreme Court

determined that, in the context of a high speed chase, corroborating testimony of

protests coupled with a demand to be let out of the vehicle demonstrated at least a

scintilla of evidence that the plaintiff’s ignored protests converted his status from that

of a “guest” to a captive passenger. See Roe, 416 So. 2d at 754.



       8
           See McDougle v. Shaddrix, 534 So. 2d 228, 231.

                                                9
       Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 11 of 22




       In Roe, the defendant drove the plaintiff and their two friends around and

eventually to a party. Id. at 751. Throughout the course of the evening, the defendant

drank “four or five beers” and “acknowledged that he was ‘high’ but not drunk.” Id.

After the party, the defendant continued driving the plaintiff and their two friends

around, and defendant drove onto the front lawn of a house with plans to “trench” the

lawn. Id. But, his plan was thwarted when the homeowner pulled up in another

vehicle, and a high-speed chase between the two vehicles ensued through “windy

roads” in Hoover. Id. at 751-52. The plaintiff testified that “prior to the accident,

defendant’s driving scared him.” Id. at 752. “[H]e asked defendant to slow down, or to

stop the car,” but “the defendant did not respond to his requests.” Id. The Alabama

Supreme Court determined that “testimony supported plaintiff’s contention that

plaintiff asked defendant to slow down or stop, but that defendant ignored his

request[;]” therefore, there “was at least a scintilla of evidence that plaintiff’s protests

terminated the guest-host relationship before the accident occurred.” Id. at 754

(emphasis added).

       Unlike Roe, the present action does not involve a high-speed chase, intoxicated

driver, or demand to stop or be let out of the vehicle, nor is there any evidence that Mr.

Shelton ignored Plaintiff’s mere complaint. Moreover, Roe was evaluated under the

“scintilla of evidence” standard, which was abolished by ALA. CODE § 12-21-12.


                                            10
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 12 of 22




Therefore, the Alabama Supreme Court’s decision in Roe has at most limited

application to the present case.

       Instead, the decision in McDougall v. Shaddrix, 534 So. 2d 228 (Ala. 1988)

dictates that Plaintiff’s mere complaint to slow down does “not constitute sufficient

‘protest’ to enable [Plaintiff] to circumvent Alabama's guest statute; rather, to avoid

the guest statute by using protest, as was done in Roe v. Lewis, [Plaintiff] would have

had to become actually a captive, an involuntary occupant held against h[er] will and

by duress.” See McDougle, 534 So. at 231 (emphasis added).

       In the present case, Plaintiff has presented no evidence that her mere complaint

to slow down was coupled with a demand to exit the vehicle, much less evidence that

Plaintiff was actually a captive held against her will and by duress.9 Furthermore,

Plaintiff has not presented any evidence that Mr. Shelton did not heed her alleged

request to slow down. Instead, Plaintiff testified that she did not think Mr. Shelton was

speeding and estimated that the vehicle was traveling approximately fifteen miles per

hour. (Doc. 29, p. 15; Doc. 26-2, p. 10 : tp. 31). Therefore, either Mr. Shelton heeded

her request and slowed the vehicle, or her request to slow down was completely

unwarranted. Accordingly, Plaintiff was a “guest” for purposes of the Statute, and the


       9
         “‘[D]uress is defined as subjecting a person to improper pressure which overcomes his will
and coerces him to comply with demands to which he would not yield if acting as a free agent.’”
Kruse v. City of Birmingham, 67 So. 3d 910, 915 (Ala. Civ. App. 2011) (citation omitted).

                                                11
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 13 of 22




captive passenger exception to the Statute does not apply. Therefore, Plaintiff’s claim

for UM/UIM benefits based on negligence is barred.

       Even if the Statute did not apply to support judgment as a matter of law in favor

of Travelers, Travelers still prevails because Plaintiff failed to present any evidence to

show that any breach of duty on the part of Mr. Shelton proximately caused the

accident. Instead, Plaintiff testified that she did not think Mr. Shelton was speeding,

and she has not presented any evidence that Mr. Shelton violated any rule of the road

or was otherwise negligent at the time of accident. In fact, Plaintiff does not know

what caused the accident.10 The evidence merely shows that Mr. Shelton and Plaintiff

were involved in a single-vehicle accident. Therefore, as noted in Travelers’ brief,

Plaintiff has failed to present prima facie evidence of negligence. Accordingly,

Plaintiff’s claim for UM/UIM benefits based on negligence is further precluded, and

Travelers is entitled to summary judgment as a matter of law.

        C.     Plaintiff has failed to present any evidence that Mr. Shelton
               consciously undertook some action with knowledge that injury
               would probably result.


       10
           “Although the existence of proximate cause is ‘almost always’ a question of fact, almost
always is not always. A district court may enter judgment for a failure of proof of proximate cause
when the non-moving party cannot present substantial evidence on the issue.” Bates v. Alabama CVS
Pharmacy, LLC, No. 5:18-CV-00624-MHH, 2020 WL 1639964, at *2 (N.D. Ala. Feb. 28, 2020)
(internal citations omitted) (granting summary judgment in premises liability action, which “the
elements of negligence are the same as those in any tort litigation” where plaintiff did not know what
caused her fall) (citations omitted).


                                                 12
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 14 of 22




       Plaintiff’s Response completely fails to address the “rebuttable presumption

against a finding of wantonness when the defendant's actions put both a defendant and

a plaintiff at the same risk of injury,” which the Alabama Supreme Court and this

Court have consistently applied to “wantonness claims arising from a car accident and

asserted against a driver.” See, e.g. Smith v. Schwan's Food Serv., No. 7:13-CV-00844-

RDP, 2015 WL 5559825, at *5 (N.D. Ala. Sept. 18, 2015) (citing Ex Parte Essary, 992

So.2d 5, 12 (Ala. 2007); Roberts v. Brown, 384 So.2d 1047, 1050 (Ala. 1980) (“There

is a rebuttable presumption recognized by the law that every person in possession of

his normal faculties in a situation known to be dangerous to himself, will give heed to

instincts of safety and self-preservation to exercise ordinary care for his own personal

protection.”) (citation omitted). Moreover, no exception to the rebuttable presumption

applies to the present case.11

       Instead, Plaintiff “generally agrees” that the undisputed facts are as follows:

Plaintiff and Mr. Shelton were dating. Plaintiff was riding in the passenger seat of a

2015 Nissan Altima that Mr. Shelton was driving. Plaintiff does not remember what

caused the accident, but she stated the vehicle hit a utility pole. Plaintiff does not think

Mr. Shelton was speeding and estimated that the vehicle was traveling at maybe

       11
          See, e.g., McCutchen v. Valley Home, Inc., 100 F. Supp. 3d. 1235, 1240 (N.D. Ala. 2015)
(presumption did not apply to collision involving 74,000 pound 18-wheeler tractor trailer); Johnson
v. Baldwin, 584 F. Supp. 2d 1322 (M.D. Ala. 2008) (presumption did not apply where defendant
drove in reverse on major interstate).

                                               13
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 15 of 22




fifteen miles per hour on a stretch of highway with a forty-five miles per hour speed

limit. Applying these uncontested facts to the law, the presumption of self-

preservation against a finding of wantonness applies.

        Even if the presumption of self-preservation did not apply, Plaintiff has still

failed to present any evidence to show that Mr. Shelton consciously acted or failed to

act, which resulted in the accident.12 The Alabama Supreme Court has repeatedly

stated that “[b]efore a party can be said to be guilty of wanton conduct it must be

shown that with reckless indifference to the consequences he consciously and

intentionally did some wrongful act or omitted some known duty which produced the

result.” Tuscaloosa Cty. v. Barnett, 562 So. 2d 166, 169 (Ala. 1990) (quoting Roberts

v. Brown, 384 So. 2d 1047, 1048 (Ala. 1980)). Moreover, in quoting Roberts, this

Court recently reiterated that “[t]he most crucial element of wantonness is knowledge,

and while that element need not be shown by direct evidence . . . it may not be left to

the conjecture or speculation of the jury.” Nooney v. Taylor Pallets & Recycling, No.

1:17-CV-01519-SGC, 2020 WL 1083147, at *5 (N.D. Ala. March 4, 2020) (citing

Roberts v. Brown, 384 So. 2d 1047, 1048 (Ala. 1980)) (emphasis added).



        12
           Plaintiff’s attempt to create an illusory truth effect continues with her inaccurate statement
that “Plaintiff testified that Mr. Shelton was trying to kill her.” (See Doc. 35, p. 9). Not only does
Plaintiff’s deposition not support this statement but, when viewed as a whole, the record is devoid of
any evidence to infer Mr. Shelton’s knowledge, conduct, or intent at the time of the accident.

                                                  14
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 16 of 22




        In the present case, even if Mr. McCaleb’s inadmissible hearsay statement was

considered by the Court, Plaintiff has still failed to present any evidence of Mr.

Shelton’s conduct at the time of the accident.13 Instead, the record is devoid of any

evidence of Mr. Shelton’s knowledge, intent, or conduct; therefore, any finding of

wantonness would be based solely on conjecture or speculation, which may not defeat

a motion for summary judgment. See, e.g., Cordoba v. Dillard's, Inc., 419 F.3d 1169,

1181 (11th Cir. 2005). Plaintiff’s failure to produce any evidence of Mr. Shelton’s acts

or omissions, much less any evidence to satisfy this knowledge requirement, is fatal to

Plaintiff’s claim for UM/UIM benefits based on a theory of wantonness, and Travelers

is entitled to summary judgment as a matter of law.

II.     PLAINTIFF’S CLAIM IS BARRED BY THE POLICY’S TERMS AND
        CONDITIONS TO COVERAGE

        “In the absence of statutory provisions to the contrary, insurance companies

have the same right as individuals to limit their liability, and to impose whatever

conditions they please upon their obligations not inconsistent with public policy; and

the courts have no right to add anything to their contracts or to take anything from
        13
           Much like Roe, Plaintiff’s reliance on Collins v. Shelley, 514 So. 2d 1358 (Ala. 1987) is
similarly flawed. In Collins, the Alabama Supreme Court found “at least a scintilla of evidence of
wantonness on the defendant's part” where it was reasonably inferable that the defendant either did
not stop at a stop sign or sped across three lanes of traffic and a median in disregard of oncoming
traffic. Collins, 514 So. 2d at 1360-61. Not only was Collins evaluated under the scintilla of
evidence, but also the facts of the present case bear no similarity to those of Collins. Instead, the
facts of this case are like those in Schubert v. Smith, 132 So. 3d 6 (Ala. Civ. App. 2013), cert. denied
June 7, 2013, as detailed in Travelers’ initial brief. (Doc. 29, pp. 19-20).

                                                  15
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 17 of 22




them.” Upton v. Miss. Valley Title Ins. Co., 469 So. 2d 548, 554 (Ala. 1985) (citation

omitted). Therefore, the Policy’s provisions and conditions precedent to coverage

are applicable.14

       A.      Plaintiff did not conduct a reasonable investigation to determine
               whether Mr. Shelton was uninsured.

       Plaintiff did not conduct a reasonable investigation to determine whether Mr.

Shelton was uninsured. Instead, Plaintiff affirmatively stated that she did not

communicate with Mr. Shelton or any insurance agency, insurance company, or any

representative of any insurance agency or insurance company regarding insurance

coverage for Mr. Shelton for the automobile accident. (Doc. 26-2, pp. 43-44). Yet,

Plaintiff has now attempted to introduce a purported March 1, 2017 letter to Mr.

Shelton that Plaintiff did not produce in discovery. (Doc. 33-2). Even though this

submission to the Court is due to be excluded, even considering this letter, it alone is

not enough to demonstrate that Plaintiff conducted a reasonable investigation to

determine whether Mr. Shelton was uninsured at the time of the accident.15 See Ogle v.

Long, 551 So. 2d 914, 916-17 (Ala. 1989) (holding plaintiff did not produce evidence

of a reasonably diligent investigation to raise presumption that tortfeasor was

       14
          Notably, the provisions at issue in the present case are not exclusions to coverage. Instead,
the operative portions of the Policy at issue are the insuring agreement and conditions to coverage.
       15
          Moreover, Plaintiff’s unsupported statements that Plaintiff attempted to call Mr. Shelton
but received no response are due to be excluded. (Doc. 35, p. 12).

                                                 16
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 18 of 22




uninsured where plaintiff filed lawsuit and took default judgment, but did not contact

insurance or motor vehicle authorities to determine whether tortfeasor had liability

coverage). Accordingly, Travelers is entitled to summary judgment as a matter of law.

       B.      Plaintiff’s material and substantial failure to comply with the
               conditions precedent to coverage have prejudiced Travelers.

       Plaintiff’s contortions of the record continue into her response regarding

noncompliance with the Policy’s conditions precedent to coverage.16 The uncontested

material facts show that, for over of ten months, Travelers made repeated efforts to

contact Plaintiff and the named insureds. Plaintiff never made herself available to

provide a statement to Travelers, and the named insureds Travelers refused to speak

with Travelers. This failure and outright refusal to speak to Travelers deprived

Travelers of the opportunity to investigate Plaintiff’s claim. As such, it amounts to a

material and substantial failure to comply with the Policy’s conditions precedent.

       As the Middle District of Alabama explained:

       [I]nsurers include post-loss duties requiring the insured to provide
       information that will shed light on [the claim]. If the insured refuses, his
       or her non-cooperation will in and of itself amount to a breach. With this
       in mind, it makes sense to construe the post-loss duty provisions as strict
       conditions precedent to coverage, as the Nilsen and Hillery courts have
       done, because doing so forces the insured to help the insurer investigate

       16
          The record is devoid of any support that Plaintiff agreed to be available for a recorded
interview. (Doc. 35, p. 13). Instead, “[o]n or about July 19, 2017, Travelers spoke with Plaintiff’s
counsel and reiterated its request that Plaintiff be made available for a statement, and Plaintiff’s
counsel said that he would try to locate his client for a recorded statement.” (Doc. 27-1, p. 4 ¶ 13).

                                                 17
       Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 19 of 22



       the merits of the claim at the outset rather than allowing him to
       stonewall and let him hold the threat of litigation over the insurer's
       head like the sword of Damocles.

Pittman v. State Farm Fire & Cas. Co., 868 F. Supp. 2d 1335, 1347–48 (M.D. Ala.

2012), aff'd, 519 F. App'x 656 (11th Cir. 2013) (emphasis added) (holding insureds

failure to submit information reasonably requested by the insurer amounted to a

breach of a strict condition precedent to coverage).

       This is exactly what Plaintiff has done in the present case. Upon receiving

notice of Plaintiff’s claim on March 1, 2017, Travelers sought information from

Plaintiff and the named insureds to determine whether Plaintiff was an “insured” and

to evaluate the extent to which coverage, if any, was afforded under the Policy. For

example, on March 9, 2017, Travelers sent Plaintiff’s counsel a letter specifically

requesting, among other items, “medical bills, records, and reports.” Having received

no response, Travelers repeatedly contacted and reminded Plaintiff’s counsel and the

named insureds of their duty to comply with the policy conditions. Yet, Travelers’

reasonable requests for information were not met with any sort of cooperation by

Plaintiff or the named insureds. Instead, for over ten months, Plaintiff engaged in a

pattern of stonewalling and threats of litigation (See Docs. 33-3, p. 9; 1-9, pp. 2, 4), all

without providing a statement or so much as speaking to Travelers. As a result of

Plaintiff’s failure to so much as even speak to Travelers, much less to provide the


                                            18
        Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 20 of 22




requested information or a recorded statement, Travelers was unable to conduct an

investigation into the claim.17 Thus, Travelers was unable to determine whether

Plaintiff was an insured or coverage was afforded under the Policy.

       Plaintiff’s response points to a February 1, 2018 dated letter for the proposition

that “Plaintiff submitted all medical records and bills.” (Doc. 35, p. 13). Notably, this

letter is dated 329 days (over 10 months) after Travelers’ request and includes a

demand for payment in excess of the Policy’s limits. (Compare Doc. 33-3, p. 9 with

Doc. 1 ¶ 24). Moreover, Plaintiff never made herself available to provide a statement

as Travelers repeatedly requested. (Doc. 27-1, p. 5 ¶ 14).

       As the Middle District of Alabama explained, Plaintiff’s pattern of stonewalling

is exactly the type of material and substantial failure that the Policy conditions are

designed to prevent. See Pittman, 868 F. Supp. 2d at 1347–48. By virtue of Plaintiff’s

material and substantial failure to comply with the conditions of the Policy, Travelers

suffered prejudice in its defense of the present action. Accordingly, Travelers is

entitled to summary judgment as a matter of law.




       17
            In Plaintiff’s response, Plaintiff’s statement that “Defendant was independently
investigating this case and was the first to discover the untimely death of Mr. Shelton” is not
supported by the record. Instead, Travelers discovered Mr. Shelton’s death over 10 months after
Plaintiff initiated this action and purported to have personally served Mr. Shelton. (Compare Doc. 1
¶ 8 with Doc. 26-2, p. 9: tp. 25).

                                                19
       Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 21 of 22




                                  CONCLUSION

      Plaintiff has failed to submit any evidence that creates a genuine issue of

material fact in this case. Instead, Plaintiff relies primarily on bare allegations and

inadmissible evidence, which are simply not enough to defeat summary judgment.

Even considering this evidence, Plaintiff still fails to present any, much less

substantial, evidence to show that the Alabama Guest Passenger Statute does not apply

or that Mr. Shelton was even negligent, let alone wanton at the time of the accident.

      Moreover, the evidence shows that Plaintiff failed to comply with the conditions

precedent to coverage under the Travelers Policy. Therefore, for all of the reasons

stated above and articulated in Travelers’ motion for summary judgment and brief,

Travelers is entitled to judgment as a matter of law.

      WHEREFORE, PREMISES CONSIDERED, Travelers respectfully requests

that this Honorable Court find that no genuine issue of material fact exists and enter

full and final summary judgment in Travelers’ favor.

                                         Respectfully submitted,
                                         /s/ Kenneth W. Boyles, Jr.
                                         Joel S. Isenberg (ASB-8855-N76J)
                                         Susan H. McCurry (ASB-5544-G54S)
                                         Kenneth W. Boyles, Jr. (ASB-6784-M55B)

OF COUNSEL
ELY & ISENBERG, LLC
2100-B SouthBridge Parkway, Suite 380
Birmingham, Alabama 35209
                                     20
      Case 5:19-cv-01377-MHH Document 38 Filed 04/27/20 Page 22 of 22



(205) 313-1200
(205) 313-1201 fax
jisenberg@elylawllc.com
smccurry@elylawllc.com
kboyles@elylawllc.com

                         CERTIFICATE OF SERVICE

      I do hereby certify that a true and accurate copy of the foregoing has been
served on all parties of record via the CM/DOC. electronic filing system and/or U.S.
Mail on this the 27th day of April, 2020.

David L. Graves
SHUNNARAH INJURY LAWYERS
2900 First Avenue South
Birmingham, Alabama 35233

                                             /s/ Kenneth W. Boyles, Jr.
                                             OF COUNSEL




                                        21
